 



Exhibit 10.2
PROMISSORY NOTE

      $                       Los Angeles, California Interest Rate: 4.84%  
June 22, 2007      

     FOR VALUE RECEIVED, the undersigned (“Maker”) promises to pay to National
Quality Care, Inc. (“Payee”), or order, at 9454 Wilshire Boulevard, Penthouse 6,
Beverly Hills, California 90212, or at any other place that Payee designates by
notice to Maker, in United States Dollars, the outstanding principal sum of
                     Dollars ($                    ), plus interest on the
unpaid balance at the rate of 4.84% per annum. Principal and interest shall be
paid on the terms and conditions set forth below.
     1. Payments. All principal and accrued and unpaid interest hereunder shall
be due and payable in two equal installments due on the 90th day and on the
180th day following the date hereof (or on the next succeeding business day in
the event any of the foregoing dates is not a business day). This Note may be
prepaid, in whole or in part, at any time, without premium or penalty.
     2. Default. Maker shall be in default of this Note in the event that Maker
(i) fails to make any payment under this Note within three business days of the
due date or (ii) fails to perform any of its other obligations, or breaches any
of its representations, under this Note and such failure or breach is not cured
within 10 business days after notice thereof is given to Maker by Payee.
     3. Collection Costs. On any default by Maker, Payee shall be entitled to
recover from Maker all costs of collection and enforcement, including, without
limitation, reasonable attorneys’ fees. Reasonable attorneys’ fees incurred in
enforcing any judgment shall be recoverable by the party seeking enforcement as
a separate and distinct right independent of the foregoing provisions. The
obligation to pay the other party reasonable post-judgment attorneys’ fees
incurred in enforcing the judgment shall survive any termination or maturity of
this Note and the judgment itself and this provision shall not be deemed merged
into any judgment.
     4. Remedies Cumulative. The rights and remedies of Payee under this Note
are cumulative and may be pursued singly, successively or together against Maker
and any funds or security held by Payee.
     5. Waiver of Protest. Maker and all endorsers, guarantors and sureties
severally waive protest, presentment, demand and notice of protest on any
default and of any nonpayment under this Note, and they agree to and waive
notice of any renewal of this Note or any extension, acceleration, postponement
of the time of payment or any other indulgences, any substitution, exchange or
release of collateral, and the release of any person primarily or contingently
liable under this Note.
     6. Governing Law. This Note and the rights and obligations of the parties
hereto shall be governed by and construed and enforced in accordance with the
laws of the State of

 



--------------------------------------------------------------------------------



 



California applicable to agreements executed and to be performed in the State of
California, irrespective of its choice-of-law provisions.
     7. Severability. If any part of this Note is determined to be illegal or
unenforceable, all other parts shall remain in effect.
     8. No Waiver. No single or partial exercise of any power hereunder shall
preclude other or further exercise thereof or the exercise of any other power.
The holder of this Note shall at all times have the right to proceed against any
portion of any security held in connection herewith in such order and in such
manner as the holder may deem fit, without waiving any rights with respects to
any other security. No delay or omission on the part of the holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other right under this Note. No acceptance of a past due installment or
indulgence granted from time to time shall be construed to be a waiver of the
right to insist upon prompt payment thereafter or to preclude the exercise of
any other rights which Payee may have.
     9. Successors and Assigns. This Note shall inure to the benefit of and bind
the parties hereto and their respective successors, assigns, heirs, executors
and administrators.
     IN WITNESS WHEREOF, Maker has signed and delivered this Note effective as
of the date first set forth above.

         
 
 
 
[Maker Name]    

2